 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 1 of 9 PageID #: 251




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 DONALD RAY VIOLETT,                             )
                                                 )
         Plaintiff,                              )         Civil Action No. 3:19-CV-P524-CHB
                                                 )
 v.                                              )
                                                 )           MEMORANDUM OPINION
 DANIEL KING et al.,                             )               AND ORDER
                                                 )
         Defendants.                             )

                                         ***   ***   ***   ***
       This matter is before the Court on the motion for summary judgment filed by Defendants

Daniel King, Anna Valentine, and Jeffrey Hope [R. 17]. Proceeding pro se, Plaintiff filed a

response to the motion [R. 19]. Defendants did not file a reply. For the reasons that follow, the

motion for summary judgment will be denied.

           I. SUMMARY OF ALLEGATIONS SURVIVING INITIAL REVIEW

       Plaintiff is an inmate at the Kentucky State Reformatory (KSR). Upon initial review of

the complaint pursuant to 28 U.S.C. § 1915A, the Court allowed Plaintiff’s retaliation claims to

proceed against Defendants King, Valentine, and Hope in their individual capacities and

dismissed all other claims. [R. 12].

       In the verified complaint, Plaintiff stated that on March 7, 2019, while he was housed in

KSR’s Disabled Living Unit, he “was changing clothes at his bed when . . . [a KSR corrections

officer] viewed Plaintiff.” [R. 1]. He asserted that he filed a Prison Rape Elimination Act

(PREA) grievance which was delivered to Defendant King and a deputy warden. [Id.] He stated,

“Defendant King done another cover up of Plaintiff’s PREA grievance and, on March 13, 2019

Defendant King had Defendant Hope issue Disciplinary Report No. KSR-2019-00557 in
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 2 of 9 PageID #: 252




retaliation for Plaintiff filing Grievance No. 19-0177, charging Plaintiff with being nude in his

bed area.”[Id.]

       Plaintiff asserted that on May 10, 2019, he received a letter from the Kentucky

Department of Corrections (KDOC) ombudsman stating that his “Grievance No. 19-0177 would

be reinstated after it was determined Defendant King had done a cover up of Plaintiff’s PREA

grievance.” [Id.] He stated that Defendants Valentine and King had refused to process his PREA

grievance. [Id.] He further asserted that Defendant King “issued Disciplinary Report No. KRS-

2019-00626, through retaliation, charging Plaintiff with obtaining services under false

pretenses.” [Id.] He maintained that he was found guilty of both disciplinary reports “after

Defendant Valentine refused to permit Plaintiff to question Defendant King about the

Disciplinary Reports or permit Plaintiff right to receive answers from Defendant King, in written

questions Plaintiff submitted under Rules of Discovery.” [Id.]

       Plaintiff further stated that Defendants King and Valentine had further retaliated against

him “after Plaintiff complained to John Till[e]y, Justice Secretary for the [KDOC] that [Disabled

Living Unit] bathroom did not meet PREA, ADA, and ACA standards and requirements for

handicap inmates.” [Id.] He asserted that Defendants King and Valentine “had Plaintiff found

guilty of the Disciplinary Reports.” [Id.] He stated that he lost his prison job “because Plaintiff

complained about the PREA, ADA, and ACA violations in the [Disabled Living Unit]

bathroom.” [Id.]

       In the Memorandum Opinion and Order allowing Plaintiff’s retaliation claims to proceed

past initial review, the Court summarized Plaintiff’s allegations as follows: that Defendants King

and Hope issued Disciplinary Report No. KSR-2019-00557 in retaliation for filing a grievance;

that Defendant King “issued Disciplinary Report No. KRS-2019-00626, through retaliation,



                                                  2
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 3 of 9 PageID #: 253




charging Plaintiff with obtaining services under false pretenses”; and that Defendants King and

Valentine had him found guilty of disciplinary reports and caused him to lose his prison job in

retaliation for him “complain[ing] to John Till[e]y, Justice Secretary for the [KDOC] that

[Disabled Living Unit] bathroom did not meet PREA, ADA, and ACA standards and

requirements for handicap inmates.” [R. 12].

                                    II. LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party moving for summary judgment bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The moving party’s burden may be discharged by demonstrating that there is an absence

of evidence to support an essential element of the nonmoving party’s case for which he has the

burden of proof. Id. Once the moving party demonstrates this lack of evidence, the burden

passes to the nonmoving party to establish, after an adequate opportunity for discovery, the

existence of a disputed factual element essential to his case with respect to which he bears the

burden of proof. Id. If the record taken as a whole could not lead the trier of fact to find for the

nonmoving party, the motion for summary judgment should be granted. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In a case such as this one where “the

defendants in prisoner civil rights litigation [have] move[d] for summary judgment on

administrative exhaustion grounds, they must prove that no reasonable jury could find that the

plaintiff exhausted his administrative remedies.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir.

2017) (citations omitted).




                                                  3
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 4 of 9 PageID #: 254




                                         III. ANALYSIS

       The Prison Litigation Reform Act (PLRA) requires a prisoner to exhaust all available

administrative remedies before commencing an action with respect to prison conditions.

Specifically, the statute provides, “no action shall be brought with respect to prison conditions

under section 1983 . . . , or any other Federal law, by a prisoner confined in any jail, prison or

other correctional facility until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). The Supreme Court, interpreting § 1997e, has expressly stated: “There is

no question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter v. Nussle, 534 U.S.

516, 524 (2002)). In order “to properly exhaust administrative remedies prisoners must

‘complete the administrative review process in accordance with the applicable procedural

rules,’—rules that are defined not by the PLRA, but by the prison grievance process itself.” Id.

at 218 (citation omitted) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)). To exhaust a

claim, a prisoner must proceed through all of the steps of a prison’s administrative process.

Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir. 1999). However, an inmate need only exhaust

those remedies that are actually “available”; if an administrative remedy “is not capable of use to

obtain relief,” then the PLRA will not act as a barrier to suit. Ross v. Blake, 136 S. Ct. 1850,

1858–59 (2016).

       Requiring exhaustion serves two purposes. First, it gives an agency “‘an opportunity to

correct its own mistakes with respect to the program it administers before it is haled into federal

court,’” and it discourages “‘disregard of [the agency’s] procedures.’” Woodford v. Ngo, 548

U.S. at 89 (quoting McCarthy v. Madigan, 503 U.S. 140, 145 (1992)). Second, exhaustion

promotes efficiency. Id. This is because “[c]laims generally can be resolved much more quickly



                                                  4
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 5 of 9 PageID #: 255




and economically in proceedings before an agency than in litigation in federal court.” Id. The

Sixth Circuit “requires an inmate to make affirmative efforts to comply with the administrative

procedures” and analyzes “whether those efforts to exhaust were sufficient under the

circumstances.” Risher v. Lappin, 639 F.3d 236, 240 (6th Cir. 2011) (citing Napier v. Laurel

Cty., Ky., 636 F.3d 218, 224 (6th Cir. 2011) (internal quotation marks and citation omitted)).

Generally, internal exhaustion requires an inmate to state his grievance with sufficient

particularity so as “to allow prison officials a fair opportunity to address grievances on the

merits, to correct prison errors that can and should be corrected and to create an administrative

record for those disputes that eventually end up in court.” Mattox, 851 F.3d at 591 (quotations

omitted).

       The KDOC Inmate Grievance Procedure, CPP 14.6, which Defendants attach to their

motion, provides that if an inmate wishes to file a grievance, he must do so in writing, and the

grievance must include “all aspects of the issue and identify all individuals . . . so that problems

concerning the issue or individuals may be dealt with . . . .” [R. 17-3, CPP 14.6, ¶ II(J)(1)

(a)(5)]. A grievance may either be rejected or permitted to move on to the informal resolution

stage. [Id., ¶ II(J)(1)]. An inmate may not “retrieve an issue that has been personally grieved

within the past six (6) months.” [Id., ¶ II(E)(1)]. The Inmate Grievance Procedure also includes

a list of twelve non-grievable issues [Id., ¶ II(C)]. While there is a multi-step appeals process for

grievances that move on to the informal resolution stage, there is no appeals process for

grievances that are rejected as “non-grievable.” [Id.]

       Defendants argue that they are entitled to summary judgment because Plaintiff failed to

file grievances related to his retaliation claims before filing his complaint. [R. 17]. They attach

the affidavit of Jamie Huff, who states that he is an Administrative Specialist III at KSR and, in



                                                  5
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 6 of 9 PageID #: 256




that capacity, is the custodian of grievances maintained at KSR. [R. 17-3]. He avers that he has

reviewed the original records for the grievances filed by Plaintiff to determine if he filed a

grievance regarding Defendants Valentine, Hope, or King during the time frame from April 1,

2017, to January 23, 2020. [Id.] Huff states that he determined that Plaintiff filed one grievance

during that time which named Defendants Mann, Hope, and King. [Id.]

       The grievance, grievance number 19-0177, was dated March 7, 2019. [Id.] Defendants

attach the grievance, which states, under a heading asking for a brief statement of the problem, as

follows:

       3-7-19 while trying to change my disposable pull-up underwear I noticed CO
       Mann #397 watched me for 20-30 seconds. She remarked you are not to be nude
       in your bed area. I tried to explain I was changing my pull-up underwear. I asked
       to speak to Daniel King and she refused. Cpt. Hope told me to stay covered up
       and I tried to explain medical has told me to change at my bed area as bathroom
       stables are too small for wheelchair and me to change in there. I do not like
       unwanted sexual harassment.

[R. 17-4]. Under a heading asking for the action requested, Plaintiff stated, “Please investigate

as Daniel King took a no-do approach.” [Id.]

       Huff states in his affidavit, “According to the grievance records, Grievance 19-0177 was

‘closed-active investigation.’” [R. 17-3]. Huff further avers that this grievance was the only

grievance Plaintiff filed naming Defendants Hope, King, or Mann from April 1, 2017, until

January 23, 2020. [Id.] He states, “I found no grievances grieving any actions by Anna

Valentine in this time frame. There were no grievances from April 1, 2017 until January 23,

2020 which grieved alleged retaliation or similar conduct by Anna Valentine, Jeffrey Hope, or

Deanna Mann.” [Id.]

       Thus, Defendants argue that Plaintiff did not file any grievance regarding alleged

retaliation by Defendants prior to filing this action. [R. 17]. They maintain that they are



                                                  6
    Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 7 of 9 PageID #: 257




therefore entitled to summary judgment based on Plaintiff’s failure to exhaust available

administrative remedies. [Id.]

         In an unverified response to the motion, Plaintiff states, “CPP 14.6 II-C-4 dictates a

prisoner cannot challenge a disciplinary report; decision in a grievance. This would include

Valentine’s appeal decision. Plaintiff was suspended from his work assignment because of the

disciplinary report and decisions. CPP 14.6 II-C-5 prohibits filing a grievance on a classification

decision.” [R. 19]. 1 Plaintiff further states, “Valentine’s policy is if a prisoner files a PREA

grievance, staff is to issue a disciplinary report to ‘kill’ the PREA complaint. Valentine violates

DOC policy and procedure to protect her staffs’ wrongdoings.” [Id.] He further states that he

wrote a letter to the KDOC commissioner concerning his complaints. [Id.] He states,

“Complaining to the commissioner about Valentine and King covering up PREA grievances is

exhausting Plaintiff administrative remedies.” [Id.]

         Turning to the KDOC Inmate Grievance Procedure, CPP 14.6, attached to Defendants’

summary judgment motion, it sets forth “Non-grievable Issues.” [R. 17-2, CPP 14.6, ¶ II(C)].

These include: “Disciplinary procedures, Adjustment Committee decision, Unit Hearing Officer

decision, Adjustment Officer decision, or Warden’s review of these decisions, incident where the

grievant received a disciplinary report and report has been dismissed;” and “Classification

decision or appeal of a classification decision including transfer denial, recommendation, or

approval.” [Id., ¶ II(C) (4)-(5)].




1
 In his response, Plaintiff points to additional “retaliatory measures of harassment” by Defendants, including
denying him the right to use the prison law library, destroying his grievances, concealing grievances, denying due
process in the hearing, and denying medical care. [Id.] However, in conducting its initial review pursuant to 28
U.S.C. § 1915A, the Court allowed Plaintiff’s retaliation claims to proceed based on his allegations as summarized
above. [R. 12]. No retaliation claims based on alleged denial of the use of the law library, destroying or concealing
grievances, or denial of due process or medical care survived initial screening, and such claims are not before the
Court.

                                                          7
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 8 of 9 PageID #: 258




        An inmate cannot be required to exhaust administrative remedies regarding non-grievable

issues. Owens v. Keeling, 461 F.3d 763, 769 (6th Cir. 2006); Figel v. Bouchard, 89 F. App’x

970, 971 (6th Cir. 2004) (holding that an inmate “cannot be required to exhaust administrative

remedies regarding non-grievable issues”). “The non-grievability of [a claim] through the

grievance process makes that remedy unavailable under the PLRA, and thus he does not have to

pursue that remedy to exhaust his claim.” Owens v. Keeling, 461 F.3d at 769 (citing Wyatt v.

Leonard, 193 F.3d 876, 878 (6th Cir. 1999); Rancher v. Franklin Cty., Ky., 122 F. App’x 240,

242 (6th Cir. 2005)).

        Defendants did not file a reply to Plaintiff’s response. Therefore, they present no

evidence or argument to dispute Plaintiff’s assertion, supported by the KDOC Inmate Grievance

Procedure, that the alleged retaliatory actions taken against Plaintiff, i.e., a disciplinary report

and disciplinary convictions against Plaintiff and a resulting job termination, were not grievable

under the KDOC grievance procedures. “Defendants cannot treat a complaint as non-grievable,

and therefore not subject to the grievance procedure, and then turn around and maintain the claim

fails because [the plaintiff] failed to follow the grievance procedure.” Reeves v. Hobbs, 6:11-cv-

06047, 2013 U.S. Dist. LEXIS 140698, at *15 (W.D. Ark. Sept. 3, 2013); see also White v.

Jindal, No. 13-CV-15073, 2014 U.S. Dist. LEXIS 86515, at *19 (E.D. Mich. May 7, 2014)

(“Defendant cannot now assert that Plaintiff failed to exhaust the grievance process after being

told that his issues were nongrievable.”), report and recommendation adopted by, 2014 U.S.

Dist. LEXIS 85506 (E.D. Mich. June 24, 2014).

        Moreover, the Court finds that Plaintiff made “affirmative efforts” to allow prison

officials to address his allegations of retaliation. See Risher v. Lappin, 639 F.3d at 240. Plaintiff

attached to his complaint an undated letter he wrote to John Tilley, the Secretary of the Kentucky



                                                   8
 Case 3:19-cv-00524-CHB Document 30 Filed 09/29/20 Page 9 of 9 PageID #: 259




Justice and Public Safety Cabinet, in which he stated, “Anna Valentine and Daniel King are

covering up PREA grievances filed by KSR inmates that involved sexual harassment toward

inmates.” [R. 1-2]. He also states, “King intimidates and harass inmates, who files a PREA

grievance, by having frivolous disciplinary reports issued against inmates and then has the

Adjustment Hearing Officer find the inmate guilty and then issue another disciplinary reports

against the inmate saying you lied on staff in your PREA grievance.” [Id.] Moreover, in the

Disciplinary Report Form dated March 7, 2019, attached to the complaint, the Report of the

Investigating Officer noted that when the Disciplinary Report was read to Plaintiff, he stated that

he felt that “this is retaliation for filing a PREA complaint towards the DOC.” [Id.]

        Upon review, the Court finds that Plaintiff has shown a genuine issue of material fact

with regard to exhaustion. Therefore, the Court finds that Defendants have failed to show that

they are entitled to judgment as a matter of law.

                                      IV. CONCLUSION

        For the reasons stated above, the Court ORDERS that Defendants’ Motion for Summary

Judgment [R. 17] is DENIED.

        This the 29th day of September, 2020.




cc:    Plaintiff, pro se
       Counsel of record
A958.010




                                                    9
